Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 13, 2018                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  156688                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
                                                                   SC: 156688
  v                                                                COA: 331462
                                                                   Oakland CC: 2015-255591-FH
  CHARLES WILLIAM WOOD,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the Oakland Circuit Court, in accordance with
  Administrative Order 2003-03, shall determine whether the defendant is indigent and, if
  so, to appoint counsel to represent the defendant in this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 13, 2018
                                                                              Clerk